IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Germantown Cab Company,                :
Bucks County Services, Inc., Concord   :
Limousine, Inc., Dee Dee Cab           :
Company and MCT Transportation,        :
Inc.                                   :
                                       :
             v.                        :       No. 1989 C.D. 2016
                                       :
Philadelphia Parking Authority         :
                                       :
Appeal of: Bucks County Services, Inc. :
                                       :
Germantown Cab Company,                :
Bucks County Services, Inc., Concord :
Limousine, Inc., Dee Dee Cab           :
Company and MCT Transportation         :
                                       :
             v.                        :       No. 1990 C.D. 2016
                                       :       Argued: May 1, 2017
Philadelphia Parking Authority         :
                                       :
Appeal of: Germantown Cab Company :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE JULIA K. HEARTHWAY, Judge1
        HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION BY JUDGE BROBSON                       FILED: September 13, 2017

             In these consolidated appeals, Appellants Bucks County Services, Inc.
(BCS) and Germantown Cab Company (GCC) (collectively, Appellants) appeal

      1
       This decision was reached before Judge Hearthway’s service with the Court ended on
September 1, 2017.
from the order of the Court of Common Pleas of Philadelphia County (common
pleas), dated November 2, 2016. Common pleas denied Appellants’ appeal and
affirmed the decision of the Philadelphia Parking Authority (Authority), upholding
the Authority’s annual assessments for fiscal year 2015 imposed upon Appellants
pursuant to Section 5707 of the Parking Authorities Law (Law).2 For the reasons
set forth below, we reverse.
                                I. BACKGROUND
               This case involves the latest of many legal challenges to the
Authority’s regulation of taxicab operations in the City of Philadelphia (City). The
following provides a summary of the evolving regulation of what are referred to as
“partial rights” taxicabs within the City.
                                   A. Pre-Act 94
               Appellants hold certificates of public convenience originally granted
by the Pennsylvania Public Utility Commission (PUC), which authorize Appellants
to provide call and/or demand taxicab service in designated areas of Pennsylvania,
including designated portions of the City. Appellants are considered partial rights
taxicab companies, because they have been given authority to serve part, but not
all, of the City. Prior to 2004, the PUC was solely responsible for the regulation of
taxicab operations throughout Pennsylvania, including the City. With respect to
taxicab service provided within the City, the PUC’s duties and responsibilities
were set forth in the Medallion Act, 66 Pa. C.S. §§ 2401-2416 (repealed 2004).
Although Appellants were authorized to operate in designated areas in the City,
they were not subject to the provisions of the Medallion Act because they are not

      2
          53 Pa. C.S. § 5707.



                                             2
medallion taxicabs—i.e., taxicabs that are authorized to provide call or demand
taxicab service on a citywide basis. 53 Pa. C.S. § 5701; see also Bucks Cnty.
Servs., Inc. v. Phila. Parking Auth., 104 A.3d 604, 610 (Pa. Cmwlth. 2014)
(recognizing that the definition of taxicab under Section 5701 of the Law,
53 Pa. C.S. § 5701, includes “medallion taxicabs, which operate on a citywide
basis . . . .”). Rather, partial rights taxicabs were regulated pursuant to the Public
Utility Code, 66 Pa. C.S. §§ 101-3316, and the PUC’s associated regulations.
                           B.   Act 94 and MCT Transportation
                In 2004, the General Assembly repealed the Medallion Act and
transferred jurisdiction and regulation of taxicab service within the City from the
PUC to the Authority through an amendment to the Law,3 commonly referred to as
Act 94.4      The new regulatory regime established by Act 94 is set forth in
Chapter 57 of the Law. Following the passage of Act 94, Section 5708 of the Law
established the Philadelphia Taxicab and Limousine Regulatory Fund (Fund),
which serves as the primary funding source for the Authority’s regulation of
taxicab service within the City. The Fund derives its revenue from the assessments
and fees paid by the three utility groups—i.e., taxicabs, limousines, and
dispatchers—regulated by the Authority. 53 Pa. C.S. § 5708(a).
                Initially, the Authority’s annual budget and fee schedule was
established and approved using the process set forth in former Section 5707(b) of
the Law.5        In MCT Transportation, Inc. v. Philadelphia Parking Authority,
      3
       53 Pa. C.S. §§ 5501-5517, 5701-5745.             The Law is part of the General Local
Government Code. See 53 Pa. C.S. § 101.
      4
          Act of July 16, 2004, P.L. 758.
      5
          Former Section 5707(b) of the Law provided:
(Footnote continued on next page…)

                                              3
60 A.3d 899 (Pa. Cmwlth.), aff’d per curiam, 81 A.3d 813 (Pa.) and 83 A.3d 85
(Pa. 2013), however, this Court held that former Section 5707(b) of the Law was
unconstitutional. In that case, Appellants and certain other partial rights taxicab
companies argued that former Section 5707(b) of the Law was facially
unconstitutional because it was “devoid of any guidance, standards or restrictions
upon the [Authority’s] power to formulate its annual budget and annual fee
schedule.” MCT Transportation, 60 A.3d at 913. After reviewing the language of
former Section 5707(b), this Court concluded that the words “necessary to advance
the purposes of this chapter” expressed a broad grant of authority and imposed no
limit on the creation of a budget and fee schedule.                 Id. at 914.      This Court


(continued…)

      Fiscal year budget and fees.—The fiscal year for the fund shall commence on
      July 1 of each year. Before March 15 of each year, the [A]uthority shall submit a
      budget and proposed fee schedule, necessary to advance the purposes of this
      chapter, for the coming fiscal year along with comprehensive financial data from
      the past fiscal year to the Appropriations Committee of the Senate and the
      Appropriations Committee of the House of Representatives. Unless either the
      Senate or the House of Representatives acts to disapprove through adoption of a
      resolution by April 15 of each year, the [A]uthority fee schedule shall become
      effective. The [A]uthority shall notify all certificate holders of the fee schedule
      for the coming fiscal year. The procedure for notifying certificate holders must be
      specified in the regulations of the [A]uthority. If either the Senate or the House of
      Representatives acts to disapprove the [A]uthority’s fee schedule and budget, the
      [A]uthority may submit a revised budget and fee schedule to the Appropriations
      Committee of the Senate and the Appropriations Committee of the House of
      Representatives within 15 days of such disapproval or shall utilize the fee
      schedule and budget for the prior year. Unless either the Senate or the House of
      Representatives acts to disapprove, through adoption of a resolution within ten
      legislative days from the date of submission of the revised budget and fee
      schedule, the revised budget and fee schedule of the [A]uthority shall become
      effective.



                                               4
explained that it was for the General Assembly to decide what was “necessary,”
not the Authority. Id. This Court concluded further that “the amount that a state
agency should spend on itself does not lend itself to easily identifiable
standards[,]” and, therefore, our Constitution has established an elaborate
budgeting process pursuant to Section 610(b) of the Administrative Code of 1929.6
Id. This Court also concluded that the language set forth in former Section 5708 of
the Law that required the Authority to allocate certain costs in a “fair and
equitable” manner did not correct the constitutional problem contained in
Section 5707. Id. This Court stated that the Authority’s “fee schedule is driven by
what the [Authority] determines its annual budget should be, and the costs of
funding that budget are apportioned among utilities in any way whatsoever,
whether fair or unfair.”          Id.    As a result, this Court held that former
Section 5707(b) of the Law was an unconstitutional delegation of legislative power
to the Authority in violation of the separation of powers doctrine, because “[t]he
General Assembly ha[d] failed to establish standards directing the [Authority’s]
exercise of discretion in deciding how much to spend each year” on the regulation
of taxicab and limousine service within the City.7 Id. at 915.




       6
         Act of April 9, 1929, P.L. 177, added by the Act of September 27, 1978, P.L. 775,
71 P.S. § 230(b).
       7
          This Court also held that former Section 5707(b) of the Law was unconstitutional
because it condemned property without due process of law in violation of the due process
provisions of the Pennsylvania and United States Constitutions—i.e., it required Appellants and
certain other partial rights taxicab companies to pay an assessment if they desired to stay in
business without the opportunity to ever challenge such assessment. MCT Transportation,
60 A.3d at 919.



                                              5
                 C. Act 64 – Changes to the Authority’s Budget and
                    Assessment Process Post-MCT Transportation
                Following this Court’s decision in MCT Transportation, the General
Assembly instituted a new process for establishing the Authority’s budget, fee
schedule, and annual assessments through the enactment of Act 64 of 2013
(Act 64).8     Act 64 amended Sections 5707 and 5708 of the Law and added
Sections 5701.1 and 5710 to the Law. Section 5707 of the Law, which establishes,
inter alia, the procedure for the submission and approval of the Authority’s budget,
the calculation and payment of the annual assessment, and the maintenance of the
Authority’s budget-related records, now provides, in pertinent part:
                (a) Budget submission.—
                       (1) The [A]uthority shall prepare and, through the
                Governor, submit annually to the General Assembly a
                proposed budget consistent with Article VI of the [A]ct
                of April 9, 1929 (P.L. 177, No. 175),[9] known as The
                Administrative Code of 1929, consisting of the amounts
                necessary to be appropriated by the General Assembly
                out of the funds established under section 5708 (relating
                to funds) necessary for the administration and
                enforcement of this chapter for the fiscal year beginning
                July 1 of the following year. The [A]uthority shall be
                afforded an opportunity to appear before the Governor
                and the Appropriations Committee of the Senate and the
                Appropriations Committee of the House of
                Representatives regarding its proposed budget. Except as
                provided in section 5710 (relating to fees), the
                [A]uthority’s proposed budget shall include a proposed
                fee schedule.
                       (2) The [A]uthority’s proposed budget shall
                include an estimate of the amount of its expenditures

      8
          Act of July 9, 2013, P.L. 455.
      9
          71 P.S. §§ 229-240.5.



                                           6
      necessary to meet its obligation to administer and enforce
      this chapter. The [A]uthority shall subtract from the
      expenditure estimate:
                    (i) The estimated fees to be collected under
             section 5710 during the fiscal year.
                    (ii) Money deposited into the [F]und as
             payment for assessments, fees or penalties and any
             other moneys collected pursuant to this chapter but
             not allocated during a prior fiscal year.
             Unallocated assessment revenue from a prior fiscal
             year shall be applied to reduce the portion of the
             total assessment applicable to the utility group
             from which the unallocated assessment originated.
                    (iii) Money budgeted for disbursement from
             the medallion fund, if any, as part of the
             [A]uthority’s estimated budget.
             (3) The remainder so determined, herein called the
      total assessment, shall be allocated to and paid by the
      utility groups identified in subsection (c) in the manner
      prescribed.
             (4) If the [A]uthority’s budget is not approved by
      March 30, the [A]uthority may assess the utility groups
      on the basis of the last approved operating budget. At the
      time the budget is approved, the [A]uthority shall make
      any necessary adjustments in the assessments to reflect
      the approved budget. If, subsequent to the approval of
      the budget, the [A]uthority determines that a
      supplemental budget is needed, the [A]uthority shall
      submit its request for that supplemental budget
      simultaneously to the Governor and the chairman of the
      Appropriations Committee of the Senate and the
      chairman of the Appropriations Committee of the House
      of Representatives.
      (b) Records.—The [A]uthority shall keep records of the
costs incurred in connection with the administration and
enforcement of this chapter. The [A]uthority shall also keep a
record of the manner in which it determined the amount
assessed against every utility group. Such records shall be open
to inspection by all interested parties. The records of the
[A]uthority shall be considered prima facie evidence of the

                                  7
facts and data therein represented, and, in a proceeding
instituted to challenge the reasonableness or correctness of any
assessment under this section, the party challenging the same
shall have the burden of proof.
       (c) Assessments.—
              (1) The following relate to assessments for
       taxicabs:
                     (i) The taxicab utility group shall be
              comprised of each taxicab authorized by the
              [A]uthority pursuant to sections 5711(c) (relating
              to power of [A]uthority to issue certificates of
              public convenience) and 5714(a) and (d)(2)
              (relating to certificate and medallion required).
                     (ii) On or before March 31 of each year,
              each owner of a taxicab authorized by the
              [A]uthority to provide taxicab service on a
              non-citywide basis shall file with the [A]uthority a
              statement under oath estimating the number of
              taxicabs it will have in service in the next fiscal
              year.
                     (iii) The portion of the total assessment
              allocated to the taxicab utility group shall be
              divided by the number of taxicabs estimated by the
              [A]uthority to be in service during the next fiscal
              year, and the quotient shall be the taxicab
              assessment. The taxicab assessment shall be
              applied to each taxicab in the taxicab utility group
              and shall be paid by the owner of each taxicab on
              that basis.
                     (iv) The [A]uthority may not make an
              additional assessment against a vehicle substituted
              for another already in taxicab service during the
              fiscal year and already subject to assessment as
              provided in subparagraph (iii). The [A]uthority
              may, by order or regulation, provide for reduced
              assessments for taxicabs first entering service after
              the initiation of the fiscal year.
                     (v) The taxicab assessment for fiscal years
              ending June 30, 2013, and June 30, 2014, shall be
              $1,250.
                                    8
(Emphasis added.)
                This Court previously summarized the new budgeting and assessment
process established by Act 64—the amendments to Sections 5707 and 5708 of the
Law and the addition of Sections 5701.1 and 5710 to the Law—in our unreported
decision in Germantown Cab Company v. Philadelphia Parking Authority
(Pa. Cmwlth., No. 586 M.D. 2014, filed December 14, 2015), aff’d, 150 A.3d 16
(Pa. 2016):10
                       Section 5707(a)(1) of the [Law] requires the
                [Authority] to submit a proposed budget to the General
                Assembly for its annual appropriation, which comes from
                two special funds: the [Fund], which is the [Authority’s]
                primary operating fund, and the Medallion Fund.
                Section 5707(a)(2) instructs the [Authority] to estimate
                the “amount of its expenditures necessary to meet its
                obligation to administer and enforce Chapter 57.”
                53 Pa. C.S. § 5707(a)(2). That estimate is the starting
                point for establishing the total annual assessment. From
                that estimate, the following amounts are deducted: fees
                expected to be collected during the upcoming fiscal year;
                amounts in the [Fund] not spent in the prior fiscal year;
                and amounts to be withdrawn from the Medallion Fund.
                The remainder constitutes the “total assessment,” which
                is “allocated to and paid by” the three utility groups that
                are regulated by the [Authority], namely, the taxicab
                utility group, the limousine utility group and the
                dispatcher utility group. 53 Pa. C.S. § 5707(a)(3).
                       Relevant to this case is the taxicab utility group,
                which is comprised of medallion taxicabs . . . and partial
                rights taxicabs . . . . Assessments for the taxicab utility
                group are imposed per vehicle. See Section 5707(c)(1) of
                the [Law]. Each owner of a taxicab files annually “a

       10
          Pursuant to Commonwealth Court Internal Operating Procedure 414(a), “an unreported
panel decision of this [C]ourt issued after January 15, 2008, [may be cited] for its persuasive
value, but not as binding precedent.”



                                              9
            statement under oath estimating the number of taxicabs it
            will have in service in the next fiscal year.” 53 Pa. C.S.
            § 5707(c)(1)(ii).    The [Authority] divides the total
            assessment amount “by the number of taxicabs estimated
            by the [A]uthority to be in service during the next fiscal
            year.” 53 Pa. C.S. § 5707(c)(1)(iii).
                   Section 5707.1 of the [Law] provides for
            assessment notice and hearings. The [Authority] must
            serve notice of the assessment to each taxicab owner and
            the “assessment must be paid within 30 days of service.”
            53 Pa. C.S. § 5707.1(a)(2). A taxicab owner may
            challenge its assessment as “excessive, erroneous,
            unlawful or otherwise invalid” and obtain a hearing on
            that challenge. 53 Pa. C.S. § 5707.1(b)(1). However, the
            filing of a challenge petition “does not relieve the owner
            of the obligation to pay the assessment within the
            specified time frame.” 53 Pa. C.S. § 5707.1(b)(3).
            Further, the [Law] forbids the institution of a court
            proceeding “in a court for the purpose of restraining or
            delaying the collection or payment of an assessment.”
            53 Pa. C.S. § 5707.1(c). The [Authority] is empowered,
            inter alia, to revoke a taxicab owner’s operating
            privileges if the assessment is not paid. 53 Pa. C.S.
            § 5707(d.1).
                   Finally, Section 5710 of the [Law] empowers the
            [Authority] to “collect fees necessary for the
            administration and enforcement of this chapter.” 53 Pa.
            C.S. § 5710(a). Fees cover such items as vehicle
            inspections, for bouncing a check or for the transfer of a
            certificate of public convenience. The [Authority] posts
            the fee schedule on its website. Id. Section 5710(b) set
            the fee schedule for fiscal years ending June 30, 2013,
            and June 30, 2014, but not thereafter.
Germantown Cab Co., slip op. at 1-2 (footnotes omitted).
            D.    The Authority’s Budget and Assessment Process
                           for Fiscal Year 2015
            In October 2013, the Authority’s Board approved an annual budget
and fee schedule for fiscal year 2015 and submitted them to the Governor and
General Assembly for approval.        (GCC Reproduced Record (GCC R.R.)
                                       10
at 148a-49a, 196a-97a, 205a, 439a-45a.) The Authority’s budget estimated total
expenses for all three utility groups in the amount of $7,572,123, of which
$6,739,189 was allocated to the regulation of taxicabs. (Id. at 147a-48a, 440a.)
After subtracting its projected taxicab revenue from its total taxicab expenses, the
Authority identified a shortfall in the taxicab budget in the amount of $2,438,972.
(Id. at 440a, 446a.) This shortfall became the total assessment for taxicabs, as set
forth in Section 5707(a)(3) of the Law. (Id. at 440a, 446a.)
             Pursuant to Section 5707(c)(1)(iii) of the Law, the Authority’s
Taxicab and Limousine Division (TLD) estimated that 1,674 taxicabs would be in
service during fiscal year 2015, which included 1,599 medallion taxicabs and
75 partial rights taxicabs. (Id. at 155a-56a.) In reaching its estimate of 75 partial
rights taxicabs, the TLD relied upon: (1) the number of taxicabs identified by
those partial rights taxicab companies that filed PR-1 forms with the Authority by
the March 31 deadline under Section 5707(c)(1)(ii) of the Law; and (2) the
Authority’s estimate of taxicabs that would be in service for those partial rights
taxicab companies that did not submit a timely PR-1 form to the Authority.
(Id. at 156a-87a.) The Authority was not, however, required to use the number of
taxicabs identified by the partial rights taxicab companies on their PR-1 forms in
its estimate. (Id. at 217a.) In addition, the Authority did not allocate a specific
number of taxicabs from its estimate to each of the partial rights taxicab companies
that did not file a timely PR-1 form. (Id. at 160a-62a.) Thereafter, the Authority
determined that the annual assessment for fiscal year 2015 would be $1,457 per
taxicab, which amount was calculated by dividing the total assessment for taxicabs,
or $2,438,972, by the number of taxicabs the Authority estimated would be in
service for fiscal year 2015, or 1,674. (Id. at 193a-94a, 203a-07a.)


                                         11
                 In August 2014, the Authority provided Appellants and the other
partial rights taxicab companies with notices of the assessment pursuant to
Section 5707.1(a) of the Law. (Id. at 271a-72a, 304a-05a, 447a.) The notices of
assessment: (1) advised Appellants and the other partial rights taxicab companies
of the $1,457 per taxicab assessment for fiscal year 2015; (2) set forth the total
amount of each of their assessments; and (3) advised them that the assessments
must be paid within thirty days. (Id. at 305a, 308a, 447a.) The Authority assessed
BCS; Dee Dee Cab, Inc.; MCT Transportation, Inc.; and Concord Coach
Limousine, Inc. based upon the number of taxicabs identified on their timely-filed
PR-1 forms (BCS twelve taxicabs; Dee Dee Cab, Inc. one taxicab; MCT
Transportation, Inc. ten taxicabs; and Concord Coach Limousine, Inc. ten
taxicabs). (Id. at 163a-64a, 193a-94a, 201a, 211a, 267a, 271a-72a.) Because GCC
failed to file a timely PR-1 form, the Authority estimated GCC’s assessment based
upon GCC’s previous filings and assessed GCC for 169 taxicabs.11 (Id. at 95a-96a,
201a,        211a,   220a-23a.)      Even     though     the    Authority     estimated     that
only 1,674 taxicabs would be in service during fiscal year 2015 for the purpose of
determining the per taxicab assessment of $1,457, the Authority assessed a total
of 1,801 taxicabs: 1,599 medallion taxicabs and 202 partial rights taxicabs.
(Id. at 204a-07a.) The Authority made no adjustment to the $1,457 per taxicab


        11
          In August 2014, after being cited and shut down for its failure to file a PR-1 form for
fiscal year 2015, GCC filed its PR-1 form, identifying 174 taxicabs. (R.R. at 228a, 278a-83a.)
GCC believed that the PR-1 form was simply an informational filing that was not to be used for
assessment purposes and that it was required to identify its entire fleet on the PR-1 form for
safety reasons. (Id. at 275a-76a, 284a.) GCC specifically indicated on the PR-1 form that it
reserved the right to amend the form if the form was to be used for assessment purposes, because
the number of vehicles would be different. (Id. at 285a-86a.)



                                               12
assessment for the increased number of taxicabs that were actually assessed.
(Id. at 245a-46a.) Any extra money received by the Authority is placed into the
Fund and is carried over to the next fiscal year. (Id. at 246a-48a.)
             Appellants did not pay their assessments for fiscal year 2015.
(Id. at 267a, 311a.)   As a result of GCC’s failure to pay the assessment, the
Authority placed GCC out of service. (Id. at 311a.) Thereafter, GCC amended its
PR-1 form, filed the PR-1 form with the Authority, and paid an assessment based
on the twenty-five taxicabs that it had identified on its amended PR-1 form.
(Id. at 312a-13a, 316a-18a.) The Authority, however, did not act on the amended
PR-1 form or recalculate GCC’s assessment, because the Authority took the
position that if it were to accept amended PR-1 forms after the per taxicab
assessment had already been calculated, it may not receive sufficient funds to
cover the shortfall in its budgeted expenses. (Id. at 229a-30a, 240a, 249a.)

                  E. Appellants’ Challenge to the Assessment
                            for Fiscal Year 2015
             On August 22, 2014, Appellants filed with the Authority a Petition for
Relief pursuant to Section 5707.1 of the Law (Petition), wherein they challenged
their assessments on the basis that they were excessive, unreasonable, erroneous,
unlawful, unconstitutional, against the public interest, and otherwise invalid. A
hearing on Appellants’ Petition was held before a TLD Hearing Officer (Hearing
Officer) on November 21, 2014. Thereafter, on January 15, 2015, the Hearing
Officer issued a recommended decision, denying Appellants’ Petition. In so doing,
the Hearing Officer noted that he did not have jurisdiction to decide the
constitutional challenge because such issues were pending before this Court in




                                         13
Germantown Cab Company v. Philadelphia Parking Authority, docket number
586 M.D. 2014.12 (Hearing Officer Decision at 8, 15.) In the event that it was later
determined that he should have done so, however, the Hearing Officer addressed
Appellants’ constitutional issues and concluded that Sections 5707, 5707.1, 5708,
and 5710 were constitutional. (Hearing Officer Decision at 15.) Appellants filed
Exceptions to the Hearing Officer’s recommended decision on January 30, 2015.
On September 22, 2015, the Authority issued a decision and order, affirming the
recommended decision of the Hearing Officer.                      Appellants appealed the
Authority’s decision and order to common pleas. On November 2, 2016, following
oral argument, common pleas issued an opinion and order denying Appellants’
appeal and affirming the decision of the Authority. Appellants then appealed to
this Court.
                                   II.     DISCUSSION
              On appeal,13 GCC argues that the Authority’s assessment against
GCC for fiscal year 2015 is invalid, void, and unenforceable because

       12
           This Court has since issued a decision in Germantown Cab Company v. Philadelphia
Parking Authority (Pa. Cmwlth., No. 586 M.D. 2014, filed December 14, 2015). In that
decision, this Court dismissed GCC’s petition for review filed in this Court’s original
jurisdiction, concluding that the statutory remedy set forth in Section 5707.1(b)(1) of the Law
precluded GCC’s request for declaratory relief—i.e., the proper venue for GCC to raise its
constitutional issues was in an assessment appeal before the Authority, such as the present case.
       13
          The Authority functions as a Commonwealth agency in matters involving taxicabs and
limousines. Blount v. Phila. Parking Auth., 965 A.2d 226, 234 (Pa. 2009). This Court’s review
of a Commonwealth agency adjudication is limited to determining whether constitutional rights
were violated, whether agency procedures were violated, whether an error of law was committed,
or whether necessary findings of fact are supported by substantial evidence. Sule v. Phila.
Parking Auth., 26 A.3d 1240, 1242 n.4 (Pa. Cmwlth. 2011). A challenge to the constitutionality
of a statute presents a pure question of law and the scope of review is plenary. Peake v.
Commonwealth, 132 A.3d 506, 516 n.14 (Pa. Cmwlth. 2015).



                                               14
Section 5707(c) of the Law:14            (1) is arbitrary and unreasonable; (2) violates
GCC’s substantive due process rights; and (3) violates GCC’s right to equal
protection and the Uniformity Clause of the Pennsylvania Constitution. Similarly,
BCS argues:        (1) Section 5707 of the Law constitutes an unconstitutional
delegation of legislative power; (2) BCS has a protected property interest in the
performance of taxicab operations within the City that is afforded due process
protection; (3) Section 5707.1 of the Law does not afford BCS adequate procedural
due process; (4) the Authority failed to produce records as required by
Section 5707(b) of the Law in violation of BCS’s right to due process; and (5) this
matter should be remanded to the Authority for further proceedings in light of this
Court’s decision in Bucks County Services, Inc. v. Philadelphia Parking Authority
(Pa. Cmwlth., No. 584 M.D. 2011, filed November 28, 2016) (single-judge opinion
by Brobson, J.).15
                             A. Arbitrary and Unreasonable
               First, we address GCC’s argument that Section 5707(c) of the Law is
arbitrary    and     unreasonable.           More      specifically,     GCC       argues     that
Section 5707(c) imposes a disproportionate regulatory and financial burden on

       14
          Throughout its brief, GCC relates its arguments to both Section 5707(c) of the Law and
“its accompanying regulations.” GCC does not, however, identify which “accompanying
regulations” it is challenging. As a result, we view GCC’s arguments as a challenge to
Section 5707(c) of the Law only, and we will treat GCC’s arguments as such throughout the
remainder of this opinion.
       15
           The Authority and the PUC filed notices of appeal with the Pennsylvania Supreme
Court on January 23, 2017, and February 2, 2017, respectively. Pursuant to Commonwealth
Court Internal Operating Procedure § 414(b), a single-judge opinion of the Commonwealth
Court in a non-election matter, “even if reported, shall be cited only for its persuasive value and
not as a binding precedent.”



                                               15
partial rights taxicab companies because partial rights taxicab companies are
required to pay the same assessment of $1,457 per taxicab paid by medallion
taxicabs but, unlike medallion taxicabs, cannot operate on a citywide basis. GCC
requests that this Court adopt the ruling in Bucks County Services, regarding the
Authority’s failure to consider the material differences between medallion and
partial rights taxicabs in the promulgation of its regulations and the undue burden
placed upon partial rights taxicabs as a result thereof, and conclude that the
Authority’s assessment against GCC for fiscal year 2015 in the amount of
$246,233 is invalid, void, and unenforceable.
               In Bucks County Services, this Court invalidated certain of the
Authority’s regulations because they evidenced a purely arbitrary exercise of the
Authority’s rulemaking power.16 Bucks County Services, slip op. at 33-38. In so
doing, this Court relied upon Tire Jockey Service, Inc. v. Department of
Environmental Protection, 915 A.2d 1165 (Pa. 2007), a decision in which the
Pennsylvania Supreme Court reviewed certain regulations issued pursuant to a
Commonwealth agency’s rule-making power. Tire Jockey does not apply to this
case because GCC is seeking to invalidate Section 5707(c) of the Law, not
regulations issued pursuant to the Authority’s rule-making power.                    While we
recognize that this case may involve some of the same principles, we will not apply
Bucks County Services to GCC’s current challenge. As a result, we decline to
adopt Bucks County Services as a basis to conclude that the Authority’s assessment


       16
            On January 3, 2017, this Court amended its original decision in Bucks County Services
and declared only certain of the Authority’s regulations invalid and unenforceable with respect to
all partial rights taxicabs operating within the City.



                                               16
against GCC for fiscal year 2015 in the amount of $246,233 is invalid, void, and
unenforceable.
                           B.   Substantive Due Process
             Next, we address GCC’s and BCS’s substantive due process
arguments. More specifically, BCS argues that common pleas erred in concluding
that BCS did not have a property interest in the performance of taxicab operations
within the City that is protected by the due process clauses of the United States and
Pennsylvania Constitutions. GCC argues that Section 5707(c) of the Law violates
GCC’s substantive due process rights because it is unclear and vague and does not
adequately define which partial rights taxicabs must be listed on the PR-1 form and
which partial rights taxicabs are subject to the payment of the annual assessment.
In response, the Authority argues that BCS and GCC have failed to establish that
their substantive due process rights were violated because:         (1) there is no
fundamental right to provide call or demand taxicab service in the City; and
(2) Section 5707(c) of the Law serves a legitimate governmental objective of
regulating taxicab service in the City.
             Substantive due process rights emanate from Article I, Section 1 of
the Pennsylvania Constitution, which provides: “All men are born equally free and
independent, and have certain inherent and indefeasible rights, among which are
those of enjoying and defending life and liberty, of acquiring, possessing and
protecting property and reputation, and of pursuing their own happiness.” The
Pennsylvania Supreme Court has explained:
             [F]or substantive due process rights to attach[,] there
             must first be the deprivation of a property right or other
             interest that is constitutionally protected. Pursuant to
             Article I, Section 1 of the Pennsylvania Constitution, all
             persons within this Commonwealth possess a protected
             interest in the practice of their profession. Thus, after a
                                          17
               license to practice a particular profession has been
               acquired, the licensed professional has a protected
               property right in the practice of that profession.
               Nevertheless, the right to practice a chosen profession is
               subject to the lawful exercise of the power of the
               [Commonwealth] to protect the public health, safety,
               welfare, and morals by promulgating laws and
               regulations that reasonably regulate occupations.

Khan v. State Bd. of Auctioneer Examiners, 842 A.2d 936, 946 (Pa. 2004)
(citations omitted). In Bucks County Services, this Court held that the issuance of
certificates of public convenience to Appellants is akin to the issuance of a license
to practice a profession, and, therefore, Appellants have a protected property
interest in the performance of taxicab operations within the City. Bucks County
Services, slip op. at 45; see also MCT Transportation, 60 A.3d at 915-19
(recognizing that partial rights taxicab companies have protected property interest
for purposes of procedural due process analysis). We adopt this holding.17
               “While the right to engage in a particular profession is an important
right, it is not a fundamental one.”             Johnson v. Allegheny Intermediate Unit,


       17
            Pursuant to Commonwealth Court Internal Operating Procedure 414(a), “[a]n
unreported opinion of this [C]ourt may be cited and relied upon when it is relevant under the
doctrine of law of the case, res judicata or collateral estoppel.” “Collateral estoppel bars a claim
raised in a subsequent action where (1) an issue decided in a prior action is identical to one
presented in a later action, (2) the prior action resulted in a final judgment on the merits, (3) the
party against whom collateral estoppel is asserted was a party to the prior action or in privity
with a party to the prior action, and (4) the party against whom collateral estoppel is asserted had
a full and fair opportunity to litigate the issue in the prior action.” Pennsylvania Social Servs.
Union, Local 688 of the Serv. Emps. Int’l Union v. Commonwealth, 59 A.3d 1136, 1143-44
(Pa. Cmwlth. 2012). The issue of whether partial rights taxicab companies have a protected
property interest in the performance of taxicab operations within the City was decided by this
Court in Bucks County, and we cite and rely upon that decision pursuant to the doctrine of
collateral estoppel and Commonwealth Court Internal Operating Procedure 414(a).



                                                18
59 A.3d 10, 21 (Pa. Cmwlth. 2012). “Thus, ‘while a state may regulate a business
which affects the public health, safety and welfare, it may not, through regulation,
deprive an individual of his right to conduct a lawful business unless it can be
shown that such deprivation is reasonably related to the state interest sought to be
protected.’” Id. (quoting Sec’y of Revenue v. John’s Vending Corp., 309 A.2d 358,
361 (Pa. 1973)). “A law that purports to be an exercise of police power must not
be arbitrary, unreasonable or patently beyond the necessities of the case, and the
means which it employs must have a real and substantial relation to the object
sought to be attained.”       Dranzo v. Winterhalter, 577 A.2d 1349, 1355
(Pa. Super. 1990), appeal denied, 585 A.2d 468 (Pa. 1991).           In short, “[t]he
substantive protections of due process are meant to protect citizens from arbitrary
and irrational actions of the government.” Johnson, 59 A.3d at 20.
             The Authority argues that Section 5707(c) of the Law furthers the
legitimate governmental objective of regulating taxicab service in the City for the
benefit of the public. We agree. Section 5707(c) of the Law is part of a statutory
assessment scheme with a stated purpose of protecting the health, safety, and
welfare of the public through the “development of a clean, safe, reliable[,] and
well-regulated taxicab . . . industry” in the City. 53 Pa. C.S. § 5701.1. The
Authority argues further that Section 5707(c) of the Law “is presumed
constitutional under a rational basis challenge [because] it furthers a legitimate
governmental objective in regulating the provision of taxicab service in [the City].”
(Authority’s Br. at 23.) After carefully reviewing the taxicab assessment scheme
set forth in Section 5707(c) of the Law, we struggle, however, to find any real and
substantial relation between this goal and the assessment scheme.




                                         19
             The purpose of Section 5707(c) of the Law is to generate the funds
necessary to cover the deficit in the Authority’s budget allocated to the regulation
of taxicab operations within the City.         See 53 Pa. C.S. § 5707(a)(2)-(3).
For assessment purposes, Section 5707(c) of the Law provides that the taxicab
utility group includes medallion cabs and all partial rights taxicabs authorized to do
business in the City. This is where the assessment scheme begins to break down.
The statute requires the Authority to calculate a per-taxicab assessment by
“estimating” the number of taxicabs that will be “in service during the next fiscal
year” and then dividing the total assessment to arrive at the per-taxicab assessment.
With respect to medallion taxicabs, however, no estimation is necessary.
The number of medallion taxicabs that will be in service within the City is finite
and known. See Section 5711(c)(2) of the Law (fixing the number of certificates
of public convenience and corresponding medallions for citywide taxicab service).
Medallion taxicabs are not regulated on a fleet basis, and their “in service” territory
is coterminous with the City limits. The same, however, is not true of partial rights
taxicabs.
             So when the General Assembly provides in Section 5707(c)(1)(iii) of
the Law that the Authority must arrive at an “estimate” of the total number of
taxicabs in service, it necessarily means that the Authority must arrive at an
estimate of how many partial rights taxicabs will be “in service” during that time.
Recognizing this, the General Assembly included Section 5707(c)(1)(ii) of the
Law, which requires all partial rights taxicab companies to file an annual statement
with the Authority “under oath estimating the number of taxicabs it will have in
service in the next fiscal year.”     (Emphasis added.)      The General Assembly,
however, provided no guidance on how partial rights taxicab companies or the


                                          20
Authority are to arrive at these “estimates.” Unlike medallion taxicabs, the number
of partial rights taxicabs operating within the City during any given day, month, or
even year is not finite or fixed. It is not set by statute. Rather, it is determined
predominantly by two factors: (1) the number of vehicles that the fleet owner
chooses to place in service generally (i.e., throughout its service territory, which
includes, but is not limited to, only certain designated sections of the City); and
(2) customer demand. Without any guidance from the General Assembly on how
to estimate the number of vehicles that will be “in service” in the City for the next
fiscal year, there may be as many methods at arriving at these mandated statutory
estimates as there are partial rights taxicab companies. Moreover, there is no
mechanism to reconcile at the end of the fiscal year the estimates with actuals. The
General Assembly has constructed a mechanism to funnel millions of dollars into a
government agency from the private sector without any mechanism to ensure
fairness, consistency, or accuracy.
             In addition, Section 5707(c) of the Law fails to take into consideration
the obvious differences between medallion taxicabs and partial rights taxicabs. It
assesses medallion taxicabs, which by law are always “in service” within the City
and have the most expansive operating rights and broadest service territory, the
same amount as partial rights taxicabs, which are fleet-authorized and have an
operating territory that consists of areas outside of the City and, unlike medallion
taxicabs, only designated portions of the City. This is arbitrary, unreasonable, and
irrational. Medallion taxicabs and partial rights taxicabs may be providing the
same service to the customers that they serve within the City (point-to-point
transportation), but medallion taxicabs undeniably enjoy broader service rights
within the City. Imposing a per taxicab assessment on a fleet of partial rights


                                         21
taxicabs without any confirmation that each partial rights taxicab within such fleet
could or did operate within the City on the same level as a medallion taxicab is
arbitrary and unreasonable.           In crafting a reasonable assessment scheme, in
addition to correcting the deficiencies noted above, the General Assembly must
take into consideration that partial rights taxicabs are fleet-authorized and have
restricted “in service” territories. Otherwise, partial rights taxicabs are potentially
responsible for more than their proportionate share of the costs of taxicab
regulation within the City.
               For    these     reasons,     the     assessment      scheme      set    forth    in
Section 5707(c) of the Law is arbitrary and unreasonable and lacks any real and
substantial relation to the goal of regulating taxicab service within the City for the
benefit of the public. It, therefore, violates Appellants’ rights to substantive due
process. For these reasons, we must conclude that Section 5707(c) of the Law is
facially unconstitutional.
                  C. Equal Protection and the Uniformity Clause
                        of the Pennsylvania Constitution
               Next, we will address GCC’s argument that Section 5707(c) of the
Law violates GCC’s right to equal protection and the Uniformity Clause of the
Pennsylvania Constitution.18 More specifically, GCC argues that even though the
Authority charges a per taxicab assessment, the Authority’s “one-size-fits-all”
assessment scheme imposes substantially disproportionate and inequitable
assessments upon partial rights taxicab companies and medallion taxicabs. In

       18
          The Uniformity Clause of the Pennsylvania Constitution provides: “All taxes shall be
uniform, upon the same class of subjects, within the territorial limits of the authority levying the
tax, and shall be levied and collected under general laws.” Pa. Const. art. 8, § 1.



                                                22
response, the Authority argues: (1) GCC has not received disparate treatment
because GCC and other partial rights taxicab companies are treated in the same
manner as medallion taxicabs, which is consistent with the definition of taxicab
under Section 5701 of the Law; and (2) treating all taxicabs providing service
within the City in the same manner is reasonable and bears a rational relationship
to the purpose of the Law.
              The Equal Protection Clause of the Fourteenth Amendment to the
United States Constitution provides, in pertinent part, that no state shall “deny to
any person within its jurisdiction the equal protection of the laws.” U.S. Const.
amend. XIV, § 1. Similarly, Article I, Section 26 of the Pennsylvania Constitution
provides that “[n]either the Commonwealth nor any political subdivision thereof
shall deny to any person the enjoyment of any civil right, nor discriminate against
any person in the exercise of any civil right.”19 In matters of taxation, “allegations
of violations of the equal protection clause and the Pennsylvania Constitution
Uniformity Clause are to be analyzed in the same manner.” In re Springfield Sch.
Dist., 879 A.2d 335, 340 (Pa. Cmwlth. 2005). “The Equal Protection Clause,
however, does not obligate the government to treat all persons identically, but
merely assures that all similarly situated persons are treated alike.” Small v. Horn,
722 A.2d 664, 672 (Pa. 1998). While not in the context of an equal protection
argument, this Court, in Bucks County Services, recognized that there are material
differences between the operations of medallion taxicabs and partial rights taxicabs

       19
             “The equal protection provisions of the Pennsylvania Constitution are
analyzed . . . under the same standards used by the United States Supreme Court when reviewing
equal protection claims under the Fourteenth Amendment to the United States Constitution.”
Love v. Borough of Stroudsburg, 597 A.2d 1137, 1139 (Pa. 1991).



                                             23
within the City. Bucks County Services, slip op. at 16-19. As a result of these
material differences, partial rights taxicab companies and medallion taxicabs are
not similarly situated and, therefore, need not be afforded equal protection. The
converse is also true—because partial rights taxicab companies and medallion
taxicabs are not similarly situated, the Equal Protection Clause does not demand
identical treatment.    For these reasons, we reject GCC’s argument that
Section 5707(c) of the Law violates GCC’s right to equal protection and the
Uniformity Clause of the Pennsylvania Constitution.
              D. MCT Transportation Part II – Unconstitutional
                    Delegation of Legislative Power
             Next, we will address BCS’s argument that Section 5707 of the Law
constitutes an unconstitutional delegation of legislative power. More specifically,
BCS argues that Section 5707 of the Law represents an unconstitutional delegation
of legislative power because: (1) the General Assembly failed to set any definite
standards, policies, or limitations on the Authority’s power to set its budget or the
amount and subject of its annual expenditures; (2) submission of the Authority’s
budget to the Governor and General Assembly pursuant to the appropriations
process does not remedy the unlawful delegation of legislative power found by this
Court in MCT Transportation; (3) Section 5707 of the Law grants the Authority
unlimited discretion on how to allocate its expenses among the three utility groups;
and (4) Section 5707 of the Law grants the Authority unlimited discretion in
formulating its annual fee schedule. In response, the Authority argues that there
was no unlawful delegation of legislative power to the Authority because the
Authority’s budget request is reviewed by the Governor’s office and ultimately
approved by the General Assembly.



                                         24
             “[T]he separation of powers doctrine provides that the executive,
legislative, and judicial branches of government are equal and none should
exercise powers exclusively committed to another branch.” Jefferson Cnty. Court
Appointed Emps. Ass’n v. Pa. Labor Relations Bd., 985 A.2d 697, 702 n.8
(Pa. 2009). “‘Its object is basic and vital[:] . . . to preclude a commingling of these
essentially different powers of government in the same hands.’” Seitzinger v.
Commonwealth, 25 A.3d 1299, 1305 (Pa. Cmwlth. 2011) (quoting O’Donoghue v.
United States, 289 U.S. 516, 530 (1933)), aff’d per curium, 54 A.3d 20 (Pa. 2012).
“The legislative power of this Commonwealth [is] vested in [the] General
Assembly.” Pa. Const. art. II, § 1. The General Assembly may not delegate its
power to make laws, however, “where necessary, [it] may confer authority and
discretion in another body in connection with the execution of a law.”
Commonwealth v. Cherney, 312 A.2d 38, 40 (Pa. 1973). “For the legislative grant
of authority or discretion to be valid, the legislation granting such authority must
contain adequate standards [that] will guide and restrain the exercise of the
delegated administrative functions.” Id. at 41. The General Assembly “must make
the basic policy choices, but it can ‘impose upon others the duty to carry out the
declared legislative policy in accordance with the general provisions’ of the
statute.” MCT Transportation, 60 A.3d at 904 (quoting Chartiers Valley Joint
Sch. v. Cnty. Bd. of Sch. Dirs. of Allegheny Cnty., 211 A.2d 487, 492 (Pa. 1965)).
“In determining whether adequate standards have been established, we are not
limited to the mere letter of the law, but must look to the underlying purpose of the
statute and its reasonable effect.” Cherney, 312 A.2d at 41.
             Through the enactment of Act 64, the General Assembly corrected
some, but not all, of the problems identified by this Court in MCT Transportation.


                                          25
While Section 5707 of the Law now requires that the Authority prepare and submit
its budget to the Governor and General Assembly for approval (consistent with
Article VI of the Administrative Code of 1929) and Section 5710 of the Law sets
forth an initial fee schedule for the Authority, the General Assembly has still failed
to establish any standards that direct, guide, or restrain the Authority’s exercise of
discretion in formulating its budget and fee schedule or direct the Authority on
how costs and expenses should be allocated among the utility groups.              The
language “necessary for the administration and enforcement of this chapter”
contained in Section 5707(a)(1), relative to the Authority’s budget, and in
Section 5710(a), relative to the Authority’s fee schedule, provides no more
standards, guidance, instructions, or limits than the “necessary to advance the
purposes of this chapter” language of former Section 5707(b). As stated by this
Court in MCT Transportation, it is for the General Assembly to decide what is
necessary, not the Authority. The General Assembly must establish a standard for
the Authority to apply in establishing its budget and fee schedule.         It is not
sufficient that the General Assembly reviews and approves the budget and fee
schedule after the fact, because there is no way to know what standards have been
applied by the Authority in the formulation of the budget and fee schedule. Thus,
we conclude that Section 5707 of the Law is an unconstitutional delegation of
legislative power.
                           E.   Procedural Due Process
             Next, we will address BCS’s argument that Section 5707.1 of the Law
does not afford BCS adequate procedural due process. More specifically, BCS
argues that it has a protected property interest in the performance of taxicab
services. BCS argues further that Section 5707.1 of the Law does not provide for
meaningful administrative or judicial review of the Authority’s budget and fee
                                         26
schedule because a partial rights taxicab company that objects to the amount of the
assessment by filing an appropriate challenge is left with two untenable options:
(1) pay the assessment, or (2) risk the possibility of revocation of its operating
rights.   BCS and other partial rights taxicab companies, therefore, could be
deprived of their protected property interest without a prior hearing, because a
partial rights taxicab company that challenges, but does not pay, the assessment, is
subject to a potential revocation of its operating rights. BCS also argues that a
partial rights taxicab company may even be required to defend itself in an
enforcement proceeding for nonpayment of the assessment before there is a
determination on the validity of such assessment—i.e., a final resolution of the
proceedings    involving   the   challenge   to   the   assessment    pursuant    to
Section 5707.1 of the Law. In response, the Authority argues that BCS has not
been deprived of life, liberty, or property because there is no fundamental or
constitutional right to provide call or demand taxicab service within the City. The
Authority argues further that BCS was afforded adequate notice and had an
opportunity to be heard because the record reflects: (1) BCS had notice of the
Authority’s budget request; (2) the Authority notified BCS that its PR-1 form for
fiscal year 2015 was required to be filed no later than March 31, 2014; (3) the
Authority served BCS with notice of the $1,457 per taxicab assessment for fiscal
year 2015; (4) BCS’s assessment had to be paid by September 8, 2014; (5) BCS
filed an administrative appeal with the Authority relative to the assessment;
(6) BCS received an administrative hearing before a hearing officer who issued
findings of fact and conclusions of law; and (7) BCS exercised its right to appeal
and was heard by common pleas.




                                        27
             “[T]he right to procedural due process only attaches where there is an
alleged deprivation of a protected property or liberty interest.” Mun. Auth. of
Borough of W. View v. Pub. Util. Comm’n, 41 A.3d 929, 936 (Pa. Cmwlth. 2012).
“[T]he essential elements of procedural due process are ‘notice and [an]
opportunity to be heard and to defend in an orderly proceeding adapted to the
nature of the case before a tribunal having jurisdiction of the cause.’” Bornstein v.
City of Connellsville, 39 A.3d 513, 519 (Pa. Cmwlth. 2012) (quoting Fiore v. Bd.
of Fin. & Revenue, 633 A.2d 1111, 1114 (Pa. 1993)). “To condemn without a
hearing is repugnant to the due process clause.” Nat’l Auto. Serv. Corp. of Pa. v.
Barford, 137 A. 601, 602 (Pa. 1927).           “Because due process applies to
administrative officials, ‘there must be a hearing somewhere, at some stage in the
proceeding, even if it be after the property itself is parted with,’ in order for the
agency’s action to comport with due process.”                MCT Transportation,
60 A.3d at 916 (quoting Nat’l Auto, 137 A. at 602).
             As stated above, partial rights taxicab companies, as the holders of
certificates of public convenience, have a protected property interest in the
performance of taxicab operations within the City. Thus, the right to procedural
due process is implicated in this matter and the question becomes whether
Section 5707.1 of the Law provides notice and an opportunity to be heard.
Section 5707.1(a)(1) of the Law provides BCS with notice sufficient to satisfy
procedural due process standards, as it requires the Authority to provide notice of
the assessment by electronic mail and by posting on the Authority’s website.
Likewise, Section 5707.1(b)(1)-(2) of the Law provides BCS with an opportunity
to be heard sufficient to comport with procedural due process standards, as it
permits BCS to challenge the assessment by filing a petition with the Authority


                                         28
within fifteen days of receipt of such notice and entitles BCS to a hearing on such
petition.   Even though BCS is not relieved from its obligation to pay the
assessment pending the challenge (see Section 5707.1(b)(3) of the Law) and could
suffer a revocation of its operating rights before it is entitled to a hearing if it fails
to pay the assessment, BCS is still afforded sufficient procedural due process
because BCS is entitled to a hearing “at some stage in the proceeding.” See MCT
Transportation, 60 A.3d at 916. For these reasons, we reject BCS’s argument that
Section 5707.1 of the Law does not afford adequate procedural due process.
                      F. Production of Records Pursuant to
                           Section 5707(b) of the Law
             Next, we will address BCS’s argument that the Authority failed to
produce records as required by Section 5707(b) of the Law in violation of BCS’s
right to due process.     More specifically, BCS argues that it is impossible to
challenge the basis for the Authority’s assessment calculation without access to the
records of the costs incurred in connection with the regulation of each utility group
within the City, as well as the records of the manner in which the Authority
determined the amount assessed against each utility group. BCS argues further
that if you accept the Authority’s interpretation of Section 5707(b) of the Law—
i.e., the Authority is only required to produce the annual budget documents
submitted to the Governor—the utility groups will only have access to the amount
budgeted to each utility group and not the actual basis for the allocation.
             While we need not address this issue in light of our conclusion that
Section 5707 of the Law is an unconstitutional delegation of legislative authority
and violates Appellants’ substantive due process rights, we note that
Section 5707(b) of the Law is very clear. The Authority is required to maintain
and make available for inspection records of the costs incurred in connection with

                                           29
its regulation of taxicabs, limousines, and dispatchers and of the manner in which it
determined the assessment against taxicabs, limousines, and dispatchers.
We interpret this language to require the Authority to maintain and make available
much more than the budget documents submitted to the Governor and General
Assembly pursuant to Section 5707(a) of the Law. Had the General Assembly
intended for the Authority to only maintain and make available the budget
submission documents, it could have stated that very simply in Section 5707(b) of
the Law. The General Assembly did not do so, and, therefore, we can only
conclude that it intended the Authority to produce more than just the budget
submission documents.
                              G. Remand Request
             Finally, we will address BCS’s argument that this matter should be
remanded to the Authority for further proceedings in light of this Court’s decision
in Bucks County Services. More specifically, BCS argues that this matter should
be remanded because 52 Pa. Code § 1011.3, the regulation upon which the
Authority relies to estimate the number of vehicles that will be operating in the
City during the upcoming fiscal year and to calculate the amount of the annual
assessment, was invalidated by this Court in Bucks County Services. In response,
the Authority argues that this Court’s holding in Bucks County Services should not
control the issues presented in this matter because the Bucks County Services
decision: (1) is on appeal to the Pennsylvania Supreme Court and, therefore, is
subject to an automatic supersedeas; and (2) did not invalidate Section 5707(c) of
the Law.   Because we are affording Appellants the ultimate relief that they have
requested—i.e., holding that Section 5707 of the Law is an unconstitutional




                                         30
delegation of legislative authority and violates Appellants’ substantive due process
rights—a remand of this matter is unnecessary.
                              III.   CONCLUSION
            Based on the reasons discussed above, we reverse common pleas’
order.




                                P. KEVIN BROBSON, Judge




                                        31
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Germantown Cab Company,                :
Bucks County Services, Inc., Concord   :
Limousine, Inc., Dee Cab               :
Company and MCT Transportation,        :
Inc.                                   :
                                       :
             v.                        :   No. 1989 C.D. 2016
                                       :
Philadelphia Parking Authority         :
                                       :
Appeal of: Bucks County Services, Inc. :
                                       :
Germantown Cab Company,                :
Bucks County Services, Inc., Concord :
Limousine, Inc., Dee Cab               :
Company and MCT Transportation         :
                                       :
             v.                        :   No. 1990 C.D. 2016
                                       :
Philadelphia Parking Authority         :
                                       :
Appeal of: Germantown Cab Company :


                                  ORDER


            AND NOW, this 13th day of September, 2017, the order of the Court
of Common Pleas of Philadelphia County is hereby REVERSED.




                              P. KEVIN BROBSON, Judge